Exhibit 10.01

 

EMPLOYMENT AGREEMENT

 

 

This Agreement is made as of the 31st day of December 2004, by and between
Entercom Communications Corp., a Pennsylvania corporation (hereinafter referred
to as the “Company” or  “we”), and Stephen F. Fisher (hereinafter referred to as
“you”).

 

The parties hereto agree to amend the terms of your employment with the Company
as follows:

 

1.    Term    The term of this Agreement shall commence as of the date first
written above and continue through February 29, 2008, subject to termination as
provided herein.  This Agreement shall automatically renew from year to year
thereafter, unless either party gives at least 120 days prior written notice of
its election to either terminate or to renegotiate the terms of this Agreement
at the end of the original or any then current renewal term.

 

2.     Salary and Benefits     You will be paid a salary as follows:

 

(a)           For the period of November 1, 2004 to February 28, 2006 you will
be paid a semi-monthly salary of $18,750 (annual rate of $450,000). This is a
retroactive salary adjustment and the retroactive adjustment amount shall be
paid in the next regularly scheduled payroll of the Company.

 

(b)           For the period from March 1, 2006 to February 28, 2007 you will be
paid a semi-monthly salary of $19,791.67 (annual rate of $475,000).

 

(c)           For the period from March 1, 2007 to February 29, 2008 you will be
paid a semi-monthly salary of $20,833.33 (annual rate of $500,000).

 

(d)           Commencing March 1, 2008 and each March 1, thereafter, your salary
shall be increased by the percentage increase in the Consumer Price Index for
all Urban Consumers (“CPI-U”) as published by the U.S. Department of Labor for
the immediately preceding January compared to the CPI-U for the month of January
one year earlier.

 

(e)           You will be paid a cash bonus of $100,000 in the first regularly
scheduled payroll of the Company in 2005, provided you continue to be employed
hereunder through that date.

 

Such salary and any other compensation to be paid to you hereunder will be
subject to all payroll deductions or withholding authorized by you or required
by federal, state or local laws or regulations.

 

In addition, you will be eligible to participate in the Company’s 401(k) Plan
and you will be provided with coverage under the Company’s life insurance and
LTD insurance plans and any other benefits generally available to officers of
the Company, and you and your dependents will be provided with coverage under
the Company’s major medical and dental insurance plans.

 

3.     Annual Incentive Bonus.  You will be eligible for an annual cash bonus of
up to: (i) $350,000 with respect to the 2005 and 2006 (payable in 2006 and 2007
respectively) fiscal years of the Company; (ii) $375,000 with respect to the
2007 and 2008 (payable in 2008 and 2009

 

1

--------------------------------------------------------------------------------


 

respectively) fiscal years of the Company; and (iii) the amount of the
immediately preceding year’s maximum bonus adjusted by the percentage change in
the CPI-U over the year for which the bonus is paid with respect to 2009 and
each fiscal year thereafter (payable in the year following the year in
question).  The actual amount of such bonus will be determined in the sole
discretion of the Compensation Committee of the Board of Directors based on a
review of the Company’s performance and your performance during the fiscal year
then ended.  You must work through the end of the fiscal year in question to be
eligible for the bonus for that year and the bonus will be determined and then
paid after the completion of the financial statements for the fiscal year in
question.

 

4.     Stock Options.   In anticipation of the execution of this agreement by
December 31, 2004, you have been awarded options to purchase 200,000 shares of
Class A common stock of the Company under the Entercom 1998 Equity Compensation
Plan (the “Plan”) and such options shall not vest and are forfeited if this
Agreement is not executed by December 31, 2004.  Such options have a Grant Date
of November 9, 2004, a strike price of $35.05, a ten-year term and will vest 25%
per year at the end of each of the first four years of full time employment
following the grant, except as provided herein.  If your employment with the
Company is terminated for Cause (as defined in the Plan) all unexercised options
will be forfeited in accordance with the terms of the Plan.  If your employment
is terminated by the Company without Cause all option grants not then vested
will continue to vest as set forth in paragraphs 8 and 10(c) hereof; except
that, (i) if such termination is due to your death all unexercised options that
you then hold shall fully vest or (ii) if such termination is due to your
disability, the vesting of options shall be as provided in the Plan in effect as
of the date of this Agreement.  Any vested options at the time of the
termination of your employment by the Company by reason of your death or
disability may be exercised at any time within the shorter of the expiration of
the original ten (10) year term of the option on question or two (2) years from
the date of termination.  The foregoing notwithstanding, if you violate any of
the Restrictive Covenants contained in paragraph 11 hereof, all unexercised
options will be forfeited.    Such options will contain such other terms as
determined by the Compensation Committee of the Board of Directors.  Any option
grants hereunder shall be adjusted for any dilution event as described in
paragraph 3(b) of the Plan.  The foregoing grant of options to purchase 200,000
shares of Class A Stock is intended to be all of your option grants for the
years 2005, 2006 and 2007 and it is not anticipated that you will receive any
further option grants until 2008.  Subject to the approval of the Compensation
Committee of the Board of Directors, commencing in 2008 you will be eligible for
discretionary grants of options to purchase Class A common stock of the Company
under the Plan.  All existing option grants that you now hold will be modified
to provide for vesting and that they will be exercisable as set forth above and
in paragraphs 8 and 10(c).

 

5.     Restricted Stock     Upon approval by the Board of Directors of
additional shares for grant under the Plan, you will be granted 30,000 shares of
Restricted Stock under the Plan effective on the date of such approval by the
Board of Directors. Any such grant shall be subject to approval of the
availability for grant of such shares by the shareholders of the Company at the
2005 Annual Meeting of Shareholders and if such shareholder approval is not
obtained these Restricted Shares shall not vest and shall be forfeited.  If such
30,000 shares of Restricted Stock are not granted, subject to shareholder
approval, to you by January 31, 2005, then the date after which you may
terminate this Agreement set forth in the first sentence of paragraph 10(b) of
this Agreement shall be changed to February 1, 2005.   Otherwise, 5,000 of these
shares of Restricted Stock will vest (i.e. the restrictions will be removed) and
the unrestricted shares will be issued to you on January 1, 2007 and the
remaining 25,000 of these shares of Restricted Stock will vest and the
unrestricted shares will be issued to you on February 29, 2008.

 

In addition, and provided (i) you remain employed hereunder through the
applicable date and (ii) the Board of Directors and the Shareholders approve the
additional shares for grant under

 

2

--------------------------------------------------------------------------------


 

the Plan, you will be granted additional shares of Restricted Stock as follows: 
4,000 shares in 2006, 4,500 shares in 2007 and 5,000 shares in 2008.  Such
shares of Restricted Stock will be granted on the same day as annual grants to
other senior officers as determined by the Compensation Committee but in no
event later than February 28th of each year in question.  Such shares will vest
(i.e. the restrictions will be removed) and the unrestricted shares will be
issued to you in a manner to be determined by the Compensation Committee;
however such vesting shall be in a manner that is similar to the vesting for
Restricted Stock granted to other senior executives of the Company as annual
grants for the same year.

 

If your employment with the Company is terminated for Cause (as defined in the
Plan), all unvested Restricted Stock grants will be forfeited.   Except in the
case of a termination without Cause or due to a Constructive Termination within
the one year period following such Change of Control, which terminations will be
governed by paragraph 8 hereof, if your employment is terminated by the Company
without Cause, all Restricted Stock grants not then vested will continue to vest
as set forth in paragraphs 10(c) hereof; except that, (i) if such termination is
due to your death all unvested shares of Restricted Stock that you then hold
shall fully vest or (ii) if such termination is due to your disability, the
vesting of Restricted Stock (except as provided in the next sentence) shall be
as provided in the Plan in effect as of the date of this Agreement.  In the
event of your disability, as defined in the Plan, the 30,000 shares of
Restricted Stock granted pursuant to the first paragraph of this Section 5 will
vest (i.e. the restrictions will be removed) and the unrestricted shares will be
issued to you.  The foregoing notwithstanding, if you violate any of the
Restrictive Covenants contained in paragraph 11 hereof any unvested Restricted
Stock grants and undelivered shares of unrestricted stock will be forfeited.   
Such Restricted Stock grants will be in the form of previous grants except as
modified by the terms of this Agreement.  Any Restricted Stock grants hereunder
shall be adjusted for any dilution event as described in paragraph 3(b) of the
Plan.

 

6.     Car Allowance     You will receive a monthly car allowance of $1,500 per
month for each month that this Agreement is in effect.

 

7.     Duties     As Executive Vice President and Chief Financial Officer of the
Company you will be responsible for the general management and supervision of
the fiscal affairs of the Company and discharge such other duties as may from
time to time be assigned by the Board of Directors, the CEO or the President of
the Company.  As part of such duties and responsibilities, you shall see that a
full and accurate accounting of all financial transactions of the Company is
made, oversee the investment and reinvestment of the capital funds of the
Company, cooperate in the conduct of the annual audit of the Corporation’s
financial records and manage the relationships with the Company’s lenders and
investors.  You agree that you will devote your full time and best efforts to
the Company’s business and will not accept any outside employment without the
prior written consent of the Company.

 

8.     Change of Control     If there is a “Change of Control” of the Company
(as defined in the Plan), the following shall apply:

 

(a)           If the Surviving Entity (as defined below) is an entity whose
stock is publicly traded and your employment with the Company or its successor
is terminated without Cause or due to a Constructive Termination within the one
year period following that Change of Control then:

 

(i)            You will be entitled to Salary Continuation, as defined below;
and

 

(ii)           The Aggregate Value (as defined below) is guaranteed to be at
least $5,000,000 as of the date of the Change of Control and to the extent such
Aggregate

 

3

--------------------------------------------------------------------------------


 

Value is less than $5,000,000 you will be paid such shortfall as additional
severance in connection with the termination of your employment; and

 

(iii)          All options and Restricted Stock that you then hold will fully
vest as of the date of such termination of employment and such options may be
exercised at any time within the shorter of the expiration of the original ten
year term of the option in question or two (2) years from the date of such
termination.

 

(b)           If the Surviving Entity is an entity whose stock is not publicly
traded, then:

 

(i)            The Aggregate Value (as defined below) is guaranteed to be at
least $5,000,000 as of the date of the Change of Control and to the extent such
Aggregate Value is less than $5,000,000 you will be paid such shortfall as
additional compensation within 30 days of the date of the Change of Control. For
purposes of this Section 8(b)(i), such Aggregate Value shall be computed by
including Salary Continuation as if your employment terminated as of the date of
the Change of Control and as if you were entitled to Salary Continuation as of
that date even though your employment with the Surviving Entity may continue and
regardless of whether or not you will be entitled to Salary Continuation if your
employment is terminated by the Surviving Entity; and

 

(ii)           All options and Restricted Stock that you then hold will fully
vest as of the date of such Change of Control.

 

(iii)          In the event your employment with the Company or its successor is
terminated without Cause or due to a Constructive Termination within the one
year period following that Change of Control then you will be entitled to Salary
Continuation, as defined below.

 

(c)           “Aggregate Value” shall be based on the closing price of the
Company’s Class A common stock on the effective date of the Change of Control
and shall be computed as the sum of the following:

 

(i)            The aggregate of the difference between such closing stock price
on the date of the Change of Control and the strike price of each then in the
money option that you held as of the date of this Agreement or were awarded
after the date of this Agreement, regardless of whether such options are then
vested or unvested and regardless of whether you may have previously exercised
such options; plus

 

(ii)           The value of all of the shares of Restricted Stock that have been
awarded to you since your becoming an employee of the Company in November 1998,
regardless of whether such shares of Restricted Stock are then vested or
unvested and regardless of whether you may have previously sold or disposed of
such shares of Restricted Stock.

 

(iii)          The gross amount of salary and bonus that is to be paid to you as
Salary Continuation

 

(d)           “Constructive Termination” shall mean your resignation from
employment with the Surviving Entity due to a diminution in your compensation
package or job duties and such resignation occurs within the first thirty (30)
days after such diminution becomes effective.

 

4

--------------------------------------------------------------------------------


 

(e)           “Surviving Entity” means the entity that survives or succeeds the
Company after a Change of Control.

 

(f)            “Cause” in connection with any termination of employment shall
mean cause as defined in the Plan.

 

(g)           “Salary Continuation” shall mean that you shall be entitled to
have your then current salary continue to be paid to you for a period of two (2)
years from the date of such termination of employment.  In addition you will be
paid two (2) annual bonuses, one during each such year, equal to the average
annual bonus that you received during the two (2) years immediately prior to the
year in which such termination occurs.  Such annual bonuses shall be paid at the
same time as annual bonuses are paid to other senior executives of the Company
in each particular year.

 

(h)           Any payments under this paragraph 8 are expressly conditioned on:
(i) your signing a release in form satisfactory to the Company releasing the
Company and all of its officers, directors, employees and agents from any and
all claims or liabilities arising out of your employment and/or the termination
of employment and (ii) your full compliance with the restrictive covenants
contained in paragraph 11 hereof.

 

9.     Going Private Transaction     In the event that there is a “Going
Private” or “LBO” type transaction and as a result the Company’s equity
securities are no longer publicly traded, then you will be eligible to
participate in such transaction on a basis similar to other members of senior
management of the Company.

 

10.     Termination     This Agreement may be terminated during the original
term or any renewal term as follows:

 

(a)        The Company may terminate this Agreement at any time for cause and
without further obligation hereunder.

 

(b)        You may terminate this Agreement for any reason at any time after May
1, 2006 (as may be modified as provided in paragraph 5 hereof) by giving the
Company at least 120 days prior written notice of termination.   In the event
you terminate this Agreement pursuant to this paragraph 10(b), then (i) after
the date of such termination there will be no further vesting of any options or
Restricted Stock that you then hold, you will have 90 days from the date of such
termination to exercise any vested options and after such 90th day all
unexercised options will terminate as provided in the Plan, (ii) you will not be
entitled to any severance or other payment as a result of such termination
except for any salary, bonus or unused vacation earned through the date of
termination and (iii) all provisions of this Agreement that extend beyond
termination, including without limitation the restrictive covenants in paragraph
11 hereof, shall apply.

 

(c)        The Company may terminate this Agreement for its convenience and
without cause.  In the event of such a termination without Cause, subject to the
conditions set forth below, (except in the case of a termination without Cause
or a Constructive Termination within the one year period following such Change
of Control, which terminations will be governed by paragraph 8 hereof) the
Company shall be obligated to pay to you a one-time bonus (computed as set forth
below) and continue to pay the salary and auto allowance for the period through
February 29, 2008 or one (1) year from the date of such termination, whichever
is longer, and all grants of options and Restricted Stock made through the
effective date of such termination will continue to vest through the period
ending on February 29, 2008, as if you had remained employed hereunder through
that date.  Any vested options at the time of such termination of your
employment, or which later vest as

 

5

--------------------------------------------------------------------------------


 

provided in this Paragraph 10(c), may be exercised at any time within the later
of two (2) years from your date of termination or ninety (90) days from the date
of vesting.  Such continued payments and vesting of options and Restricted Stock
are expressly conditioned on: (i) your signing a release in form satisfactory to
the Company releasing the Company and all of its officers, directors, employees
and agents from any and all claims or liabilities arising out of your employment
and/or the termination of employment and (ii) your full compliance with the
restrictive covenants contained in paragraph 11 hereof.   For purpose of the
foregoing, the one-time bonus to be paid in accordance with the above shall be
the sum of $350,000 plus the Prorated Prior Year’s Bonus.   For purposes of the
preceding sentence the Prorated Prior Year’s Bonus shall be the amount of the
annual bonus that you were paid in the year immediately preceding the year in
which the termination occurs prorated in accordance with the number of days from
January 1, to the date of such termination in the year in which such termination
occurs.

 

Any payments made under paragraph 8 or 10(c) incident to a termination of
employment shall be in lieu of and in satisfaction of all claims for severance,
payment in lieu of notice or other compensation which may otherwise arise upon
termination of employment with the Company except for salary and auto allowance
earned through the date of termination and payment of earned but unused vacation
in accordance with Company policy then in existence.

 

If this Agreement terminates as of February 29, 2008 or any February 29,
thereafter, due to a notice pursuant to paragraph 1 hereof by the Company, it
shall not be deemed a termination by the Company and there shall be no
acceleration of the vesting of options or Restricted Stock or extension of the
period for exercise of options after termination from that provided in the Plan
and there shall be no payment of severance (except as may be provided for under
Company policy then in effect) or continuation payments thereafter.

 

11.     Restrictive Covenants     You agree to the following Restrictive
Covenants:

 

(a)    Non-Competition     It is understood and agreed that so long as you are
employed by the Company or being paid your salary after termination of
employment as provided in this Agreement and for a period of one year thereafter
you will not directly or indirectly, provide any service either as an employee,
employer, consultant, contractor, agent, principal, partner, substantial
stockholder, corporate officer or director of or for a company or enterprise
which competes in any material manner with the then present or planned business
activities of the Company.  The foregoing notwithstanding, if the Company either
(i) elects to terminate your employment for reasons other than Cause or (ii)
offers you a salary and bonus package which is lower than your then current
package in connection with an election by the Company to renegotiate the terms
of this Agreement and your employment terminates due to a failure to reach
Agreement on a lower salary and bonus package, then in either such event the
length of the foregoing covenant against competition shall be reduced (but in no
event extended to more than one year) to the period following the termination of
your employment which is the sum of: (i) any period of notice provided for in
this Agreement for which you are given payment in lieu thereof; (ii) the time of
any salary continuation as provided in this Agreement plus the time equivalent,
at your then current salary rate, of any additional payments made to you in
connection with such termination; and (iii) three (3) months.  For purpose of
the foregoing “planned business activities” shall mean a business initiative
materially discussed by the Board of Directors or which is currently under
material consideration by the Board of Directors or which has been approved by
the Board of Directors.

 

(b)     Non-Solicitation     In addition it is understood and agreed that for
the one year period following any termination of your employment with the
Company you will not, without the express prior written permission of the
Company, employ, offer to employ, counsel a third party to employ, or
participate in any manner in the recommendation, recruitment or solicitation of
the

 

6

--------------------------------------------------------------------------------


 

employment of any person who was an employee of the Company on the date of the
termination of your employment or at any time within the 90 days prior thereto. 
In the event that any such person shall be employed in a position under your
direct or indirect supervision within such one year period without the Company’s
express prior written permission, it shall be conclusively presumed that this
restriction has been violated.

 

(c)     Non-Disparagement     You agree that you will not make any statement
that would adversely reflect on the Company or its management or take any action
that might interfere with the Company’s activities or damage the Company’s
reputation in any way.  Prohibited actions would include, but not be limited to,
Private or public comments, whether oral or written, critical or disparaging of
the Company or any of its managers.

 

You agree that a material portion of the covenants of the Company contained in
this Agreement and of the compensation, including any bonuses set forth herein,
benefits and training that you will receive hereunder are consideration for the
restrictions contained in this paragraph 11.  In the event you violate the
restrictive covenants set forth in (a) or (b) above, it is agreed that the time
period for which the restrictive covenant so violated is applicable shall be
extended for a period of one (1) year from the date you cease such violation. 
You acknowledge that any violation of the provisions set forth in this paragraph
11 may cause irreparable harm to the Company.  You, therefore, expressly agree
that the Company, in addition to any other rights or remedies which it may
possess, shall be entitled to injunctive and other equitable relief to prevent a
breach of these restrictions.

 

12.     Confidentiality and Intellectual Property Rights    Your position
involves a close and confidential relationship in which you will be privy to
proprietary information of the Company, including without limitation strategic
planning, acquisition and investment analysis, research, consulting reports,
computer programs and sales, technical, financial and programming practices and
data all of which you agree will be held in the strictest confidence at all
times.  All trade secret, copyright, trademark and/or other intellectual
property rights of any kind developed while this Agreement is in effect which
relate to the Company’s business or to your duties hereunder shall be considered
a “work for hire” and shall be and remain the sole and exclusive property of the
Company and you shall, to the extent deemed necessary or desirable by the
Company, cooperate and assist the Company in assigning to the Company and
perfecting, filing and recording any such rights in the name of the Company.

 

13.     No Restrictions     In making this Agreement you represent and warrant
that you are free to enter into and perform this Agreement and are not and will
not be under any disability, restriction or prohibition, contractual or
otherwise, with respect to (a) your right to execute this Agreement; (b) your
right to make the covenants contained herein; and (c) your right to fully
perform each and every term and obligation hereunder.  You further agree not to
do or attempt to do, or suffer to be done, during or after the term hereof, any
act in derogation of or inconsistent with the obligations under this Agreement.

 

14.      Miscellaneous     This Agreement constitutes the entire agreement and
understanding between you and the Company concerning the compensation to be paid
to you and all of the terms and conditions of your employment and supercedes all
prior agreements concerning same, whether written or oral, including without
limitation the Employment Agreement dated August 6, 2002 and the Supplement to
Employment Agreement dated March 9, 2004.  Each party agrees to pay reasonable
attorney’s fees and costs incurred by the other if the other party is successful
in enforcing its rights under this Agreement in any court action, arbitration or
other proceeding.  This Agreement supersedes any prior understandings,
representations or agreements, whether oral or written, concerning the subject
matter hereof. This Agreement may not be modified or amended except by written
instrument duly executed by each of the parties.  A waiver by either party of
any

 

7

--------------------------------------------------------------------------------


 

term or condition of this Agreement or the breach thereof shall not be deemed to
constitute a waiver of any other term or condition of this Agreement or of any
subsequent breach of any term or condition hereof.

 

SIGNATURE PAGE FOLLOWS

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties have
affixed their hands and seals as of the date first written above.

 

 

 

/s/ Stephen F. Fisher

 

 

 

Stephen F. Fisher

 

 

 

 

 

 

 

Date:

 12/31/04

 

 

 

 

 

 

 

 

 

 

 

Entercom Communications Corp.

 

 

 

 

 

 

 

By:

/s/ David J. Field

 

 

 

 

 

 

 

Title:

CEO / President

 

 

 

 

 

 

 

 

Date:

12/31/04

 

 

9

--------------------------------------------------------------------------------